
	
		I
		112th CONGRESS
		2d Session
		H. R. 6284
		IN THE HOUSE OF REPRESENTATIVES
		
			August 2, 2012
			Ms. Richardson (for
			 herself and Ms. Norton) introduced the
			 following bill; which was referred to the Committee on Education and the Workforce,
			 and in addition to the Committee on Energy
			 and Commerce, for a period to be subsequently determined by
			 the Speaker, in each case for consideration of such provisions as fall within
			 the jurisdiction of the committee concerned
		
		A BILL
		To establish a grant program for nebulizers in elementary
		  and secondary schools.
	
	
		1.Short titleThis Act may be cited as the
			 Breath of Fresh Air
			 Act.
		2.FindingsThe Congress finds as follows:
			(1)25,000,000 people,
			 including 7,000,000 children, have asthma.
			(2)Almost 13,000,000
			 people report having an asthma attack in the past year and asthma accounts for
			 nearly 2,000,000 emergency department visits each year.
			(3)Every day in the
			 United States—
				(A)30,000 people have
			 an asthma attack; and
				(B)11 people die from
			 asthma.
				(4)Nearly 5,000,000
			 asthma sufferers are under 18 years of age, and 1 out of every 10 school-aged
			 children has asthma.
			(5)Minorities are
			 adversely affected by asthma, as—
				(A)African-Americans
			 are 3 times more likely to die from asthma; and
				(B)Hispanics may have
			 an elevated risk for exposure to air pollution since a disproportionate number
			 live in areas failing to meet one or more national standards for air
			 pollutants. (It is estimated that 80 percent of Hispanics live in areas that
			 failed to meet one United States Environmental Protection Agency air quality
			 standard, compared to 65 percent of African-Americans and 57 percent of
			 Whites.)
				3.Grant program for
			 nebulizers
			(a)Program
			 requiredThe Secretary of Education shall carry out a program
			 under which the Secretary makes grants to local educational agencies, to be
			 used by the local educational agencies for one or both of the following:
				(1)To purchase
			 nebulizers for use in elementary and secondary schools served by the local
			 educational agency.
				(2)To provide training to enable elementary
			 and secondary schools served by the local educational agency to meet the
			 requirements of subsection (d)(1), but only if nebulizers are already in use at
			 such schools or are acquired through this program.
				(b)Eligibility
				(1)Local
			 educational agenciesTo be eligible to receive a grant under this
			 section, a local educational agency shall submit an application to the
			 Secretary at such time, in such form, and containing such information as the
			 Secretary may require.
				(2)Elementary and
			 secondary schoolsTo be
			 eligible to receive a nebulizer through a grant under this section, a school
			 may be any public or private school served by the local educational agency,
			 except that an Internet- or computer-based community school is not
			 eligible.
				(c)Matching funds
			 required
				(1)In
			 generalTo be eligible to receive a grant under this section, the
			 local educational agency must provide matching funds from non-Federal sources
			 equal to not less than 25 percent of the amount of the grant.
				(2)WaiverThe Secretary shall waive the requirement
			 of paragraph (1) for a local educational agency if the number of children
			 counted under section 1124(c)(1)(A) of the Elementary and Secondary Education
			 Act of 1965 (20 U.S.C. 6333(c)(1)(A)) is 20 percent or more of the total number
			 of children aged 5 to 17, inclusive, served by the local educational
			 agency.
				(d)Training and
			 coordination requiredA local
			 educational agency that receives a grant under this section shall demonstrate
			 that, for each elementary and secondary school at which the nebulizers are to
			 be used—
				(1)there is a full-time certified school nurse
			 on staff;
				(2)the school has the trained personnel and
			 other resources necessary to use the nebulizers;
				(3)local paramedics and other emergency
			 services personnel are notified where on school grounds the nebulizers are to
			 be located;
				(4)the nebulizer will
			 be integrated into the school’s emergency response plan or procedures;
			 and
				(5)the school has
			 procedures in place to ensure that parents are notified of the availability of
			 the nebulizers, how to provide their child’s prescription asthma medication to
			 the school, and how to authorize use of a nebulizer to assist their child when
			 medically appropriate.
				(e)PriorityIn
			 making grants under this section, the Secretary shall give priority to local
			 educational agencies—
				(1)having
			 jurisdiction over a geographic area with respect to which the Director of the
			 Centers for Disease Control and Prevention has determined that the prevalence
			 of asthma is at least 10 percent higher than the national average;
				(2)that do not already have at least one
			 nebulizer in each school served by the local educational agency;
				(3)serve schools at which a significant number
			 of students, staff, and visitors are present on school grounds during a typical
			 day; and
				(4)that have not received funds under the
			 Rural Access to Emergency Devices Act (42 U.S.C. 254c note).
				(f)ESEA
			 definitionsThe terms used in
			 this section shall have the meanings given to such terms in section 9101 of the
			 Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801).
			(g)Authorization of
			 appropriationsThere are authorized to be appropriated to carry
			 out this section such sums as may be necessary for each of fiscal years 2013
			 through 2018.
			4.ConstructionNothing in this Act shall be
			 construed—
			(1)to create
			 liability for use of a nebulizer or affect liability for such use that exists
			 under other law; or
			(2)to supersede a
			 State law regulating nursing.
			
